Citation Nr: 0000488	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, 
also claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He served in Vietnam and his decorations include the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Parachute Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hypertension and for a skin condition.  


FINDINGS OF FACT

1.  The record does not include evidence of an etiological 
link, or nexus, between the currently manifested hypertension 
(initially shown in 1994) and the veteran's period of active 
service which ended in 1971.  

2.  Service medical records show that the veteran was treated 
for "furuncles" on his abdomen, diagnosed as "erythroma 
cir." on one occasion in 1969.  Thereafter, there is no 
record of recurrence of this problem and his skin was 
clinically evaluated as normal on separation.  Post-service 
records show treatment for erythema multiforme beginning in 
1975.

3.  The evidence does not suggest that the post-service 
manifestation of erythema multiforme is etiologically related 
to the veteran's period of active service or his one-time 
treatment for furuncles on the abdomen therein; nor does the 
evidence indicate treatment in the past 15 years for erythema 
multiforme or any other skin disorder which has been 
medically related to the veteran's period of active service.

4.  There is no medical evidence of diagnosis or treatment 
for chloracne, porphyria cutanea tarda, or any other skin 
disease for which a relationship to in-service Agent Orange 
exposure may be presumed.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

2.  The preponderance of the evidence is against a finding 
that a chronic skin disorder, to include a skin disorder 
secondary to Agent Orange exposure, was incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain diseases, 
including hypertension, service connection may be warranted 
if the disease is manifested to a compensable degree within 
one year following the veteran's discharge from active 
service, based on application of the provisions pertaining to 
service connection on a presumptive basis, which are found in 
38 C.F.R. § 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology.  According to Savage v. Gober, 10 Vet. App. 
498 (1997), the Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of 
its date, shows that a veteran had a 
chronic condition in service or during an 
applicable presumption period and still 
has such condition. Such evidence must be 
medical unless it relates to a condition 
as to which, under the Court's case law, 
lay observation is competent. If the 
chronicity provision is not applicable, a 
claim may still be well grounded or 
reopened on the basis of § 3.303(b) if 
the condition is observed during service 
or any applicable presumption period, 
continuity of symptomatology is 
demonstrated thereafter, and competent 
evidence relates the present condition to 
that symptomatology.  Savage, supra, at 
498.

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309 (1999).  


Hypertension

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for hypertension.  

The service medical records are negative for complaints, 
treatment, or diagnosis of hypertension.  At the time of 
discharge, his blood pressure was recorded as 136/88, and the 
heart and vascular systems were clinically evaluated as 
normal.  Private outpatient records show that he was 
evaluated in 1981 for non-specific abdominal and chest wall 
discomfort; however, there is no evidence of treatment or 
diagnosis for hypertension at that time.  Following the 
veteran's discharge from service, treatment for hypertension 
is not shown in the record until the 1994, at which time he 
began to be followed regularly by VA for hypertension.  The 
1998 VA examination shows a diagnosis of hypertension, under 
adequate treatment, and there was no evidence of hypertensive 
heart disease on examination.  At the time of his personal 
hearing in October 1999, the veteran testified that he was 
not really treated for hypertension during service and he did 
not recall having any elevated blood pressure readings when 
he was in service.  He also stated that he has been diagnosed 
with hypertension and he could have had it for years.  

Thus, there is no evidence of treatment for or diagnosis of 
hypertension for more than twenty years following the 
veteran's discharge from active service.  As a result, there 
is no evidence of ongoing and continuing treatment since the 
time of service which might indicate that hypertension was 
manifested either during service or within one year following 
his discharge thereof.  Furthermore, the veteran has not 
presented any evidence, to include a medical opinion, which 
suggests that hypertension is etiologically related to the 
period of active service.  The veteran has also admitted that 
he did not recall having high blood pressure in service.  

For these reasons, the Board has concluded that the veteran 
has failed to demonstrate an etiological link, or nexus, 
between the currently manifested hypertension and his period 
of active service which ended in 1971.  As such, the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the claim for service connection 
for hypertension must be denied.  


Skin Disorder

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that the 
claim for service connection for a skin disorder is well 
grounded.  VA has a duty to assist the veteran to develop 
facts in support of a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  

The Board notes that the veteran has reported treatment for a 
skin disorder at the VAMC in Tucson, Arizona, in 1974, and he 
has repeatedly requested that the RO attempt to obtain these 
records.  Accordingly, the RO requested records from that 
facility; however, the file clerk responded that no record 
could be found for the veteran at that location.  In 
addition, the RO requested records from a private physician, 
Dr. Holmes Grant, for the period of 1974 to 1975.  However, 
in response to that inquiry, the RO was informed that those 
records were not available as the time period requested was 
earlier than period for which retrieval from the archives was 
possible.  Having reviewed the record, therefore, the Board 
is satisfied that all available treatment records have been 
sought and/or obtained, and thus, VA's duty to assist the 
veteran has been satisfied.

Service medical records show that in August 1969, the veteran 
complained of bumps on his abdomen.  Examination revealed two 
small furuncles, which were incised and drained, and a 
notation of "erythroma cir" was made.  The report of the 
veteran's February 1971 separation examination shows that his 
skin was clinically evaluated as normal, and on the report of 
medical history, completed in February 1971, the veteran 
indicated that he did not now have and he had never had skin 
diseases.  The report of a post-service VA examination, dated 
March 1973, shows that his skin was clinically evaluated as 
normal.  

In April 1974, the veteran submitted a statement in which he 
indicated that a cyst had appeared on his left arm during 
basic training, and the cyst was eventually removed in 
Vietnam in November 1968.  According to the veteran, this 
cyst had reappeared and was again removed at the VA hospital 
in Tucson, Arizona, in April 1974.  As noted, the VAMC in 
Tucson has reported that there is no record for the veteran 
at that facility.  

In January 1974, the veteran requested that his claim for a 
service-connected skin condition be reopened, and he 
indicated that this condition began while he was in Vietnam 
in July 1969.  

The record includes bills for private outpatient treatment 
from S. Grant Holmes, M.D., which show that Prednisone was 
prescribed for the veteran in 1975 and 1977.  
By letter dated February 1994, Dr. Holmes indicated that he 
had seen the veteran on a few occasions in the Spring and 
Fall of 1977, for treatment of mild erythema multiforme of 
the skin without complications.  Dr. Holmes noted that the 
veteran had had this disorder briefly two years before, at 
which time it responded to small doses of Prednisone 
administered over a short time.  It was also noted that mild 
flares responded satisfactorily to the same, with penicillin 
and Promethazine, and Dr. Holmes had not heard from the 
veteran since.  

An undated bill statement shows that the veteran was treated 
by a private dermatologist, James S. Miller, M.D., of 
Pensacola, Florida, for treatment of erythema multiforme.  

Private outpatient treatment records, dated from 1978 to 
1980, show that the veteran received dermatological treatment 
from a Dr. Herring for recurrent skin lesions on his fingers, 
hands, right arm, and lips, diagnosed as erythema multiforme 
and "urticarial problems."  In August 1980, he complained 
of a rash in his groin which was "probably associated with 
Trichophyton."  

In a statement received in December 1994, the veteran 
indicated his belief that his skin condition is related to 
porphyria cutanea tarda.  In a statement received in 
September 1996, the veteran asserted that he is entitled to 
benefits for peripheral neuropathy and an acneform disorder, 
based on exposure to the herbicide Agent Orange.  

In an August 1997 statement, the veteran indicated that his 
job in Vietnam was to protect gas lines, and his group had to 
take spray tanks and go up and down on both sides of the line 
spraying the foliage and pump station.  According to the 
veteran, they would spray for a couple of days and the weeds 
would just disappear.  He noted that some of his spots bother 
him and he does not know if they itch, burn, or just hurt, 
but he has tried many types of remedies for years and nothing 
really helps.  He indicated that the spots run their course 
and then go away, but they are persistently bothersome and 
painful.  

On VA examination in 1998, the examiner indicated that the 
veteran had a skin disorder for which a diagnosis could not 
be made at the time of examination.  However, the examiner 
noted that it was well known that patients (such as the 
veteran) with chronic active hepatitis due to hepatitis C 
sometimes have complaints of itchy and burning skin as a 
result of the liver disease.  It was also noted that liver 
function abnormalities were consistent with alcohol related 
liver disease.  

In October 1999, the veteran was afforded a personal hearing 
before a member of the Board.  He testified that he first 
noticed his skin condition when he went to Vietnam in 1968 
and 1969, and he was treated for this disorder on one 
occasion at the dispensary near An Khe while serving there.  
He stated that the skin disorder affected his stomach or 
lower abdomen.  Following his discharge, he was treated for 
this skin disorder in 1973 or 1975 at Tucson.  According to 
the veteran, he waited that long to seek treatment because he 
didn't know what it was and it hadn't gotten that bad.  After 
receiving treatment at the VA hospital, the condition went 
away and when it came back, he started going to 
dermatologists.  He also testified that none of his doctors 
had told him that his skin condition was attributable to his 
service in Vietnam.  The veteran stated that he was currently 
receiving Benadryl as treatment for his skin condition from 
the VA clinic.  

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that service connection is warranted for a chronic 
skin disorder, to include a skin disease related to Agent 
Orange exposure.  While the evidence shows that the veteran 
was treated for "furuncles," on his abdomen in 1969, his 
skin was clinically evaluated as normal at the time of 
separation and the veteran indicated he had never suffered 
from skin disease.  Following the veteran's discharge from 
service, treatment for erythema 
multiform and urticaria is shown in 1975, 1977, and from 
1979-1980.  At the time of such treatment, however, the 
veteran had been discharged from active duty for a period of 
approximately 5 years, and there is no medical evidence, to 
include a medical opinion, which suggests that his post-
service treatment for erythema multiform and urticaria is 
etiologically related to the period of active service or to 
his one-time treatment for furuncles on the abdomen or 
"erythroma cir." therein.  

Following the time of the veteran's treatment for erythema 
multiform, which ended in 1980, there is no evidence of 
ongoing and continuing treatment for any skin disorder, and 
there is no evidence that erythema multiforme or any other 
type of skin disease manifested by lesions is currently 
diagnosed or treated.  On VA examination in 1998, the 
examiner suggested that the veteran's current complaints of 
itching and burning skin could possibly be related to 
hepatitis.  For these reasons, the Board has concluded that 
there is no evidence of the current manifestation of a 
chronic skin disorder which is etiologically related to the 
veteran's period of active military service, nor does the 
evidence indicate that a chronic skin disorder was incurred 
during the veteran's military duty.  

The veteran has also contended that his current skin problems 
are related to porphyria cutanea carda, which is a skin 
disease for which the presumptive regulations pertaining to 
Agent Orange exposure would be applicable.  However, the 
Board notes that both service in Vietnam during the 
designated time period and the establishment of one of the 
listed diseases (see 38 C.F.R. § 3.309(e)) are required in 
order to establish entitlement to the inservice presumption 
of exposure to an herbicide. McCartt v. West, 12 Vet. App. 
164 (1999). In the instant case, the evidence does not show 
that the veteran has been diagnosed with any of the diseases 
listed under 38 C.F.R. § 3.309(e) (1999), to include 
porphyria cutanea carda. 

Additionally, in cases where a veteran is claiming 
entitlement to service connection for disabilities due to 
Agent Orange exposure or other herbicides, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has held that the list of 
presumptive diseases is exclusive in nature. See Combee v. 
Principi, 4 Vet. App. 78 (1993), denying en banc review, 
sub.nom., Combee v. Brown, 5 Vet. App. 248 (1993) (Steinberg 
and Kramer, JJ., dissenting). In other words, the veteran 
must show that he developed a disease listed under the above-
noted regulations.  Neither erythema multiforme or urticaria 
is included in the list of diseases for which in-service 
exposure to Agent Orange could be presumed; in addition, 
there is no evidence of manifestation of porphyria cutanea 
tarda, chloracne, or other acneform disease within one year 
following the last exposure to Agent Orange, as is required 
by 38 C.F.R. § 3.307.

For these reasons, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
the veteran has a chronic skin disorder, to include a skin 
disorder attributable to Agent Orange exposure, which is 
etiologically related to his period of active military 
service.  As the preponderance of the evidence is 
unfavorable, the veteran's claim must be denied.  



ORDER

As a well grounded claim has not been presented, service 
connection is denied for hypertension.  

Service connection is denied for a skin disorder, also 
claimed as secondary to Agent Orange exposure.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

